NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

              ALEXIS MARTIN TORREZ-RIVERA, Petitioner.

                         No. 1 CA-CR 13-0534 PRPC
                              FILED 2-5-2015


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-164379-001
                  The Honorable Cari A. Harrison, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By E. Catherine Leisch
Counsel for Respondent

Alexis Martin Torrez-Rivera, Tucson
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Maurice Portley and Judge Jon W. Thompson joined.
                         STATE v. TORREZ-RIVERA
                            Decision of the Court

G O U L D, Judge:

¶1           Petitioner Alexis Martin Torrez-Rivera petitions this court for
review from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2            Torrez-Rivera pled guilty to armed robbery and misconduct
involving weapons. The trial court sentenced him to fifteen years'
imprisonment for armed robbery and placed him on one year of probation
for misconduct involving weapons. Torrez-Rivera filed a pro se petition for
post-conviction relief of-right after his counsel found no colorable claims
for relief. The trial court summarily dismissed the petition and Torrez-
Rivera now seeks review. We have jurisdiction pursuant to Arizona Rule
of Criminal Procedure 32.9(c).

¶3             The petition for review properly presents one issue. Torrez-
Rivera argues that because his case was assigned to the "fast track" and the
deadline to accept the State's plea offer was short, he did not have sufficient
time or information to carefully consider pleading guilty versus going to
trial and, therefore, his plea was not voluntary.

¶4             We deny relief. Torrez-Rivera cites no authority for the
proposition that a short deadline to accept a plea renders acceptance of that
plea involuntary or that the State is otherwise required to afford a
defendant a minimum amount of time to consider a plea before accepting
or rejecting it. Torrez-Rivera has also failed to present a colorable claim
because he does not identify when the State made the offer or how many
days he had to consider that offer. Further, at the change of plea hearing,
Torrez-Rivera acknowledged to the court that the plea was the result of a
settlement conference the previous day, and the court that conducted the
conference answered all of his questions.

¶5              While the petition for review presents additional issues,
Torrez-Rivera did not raise those issues in the petition for post-conviction
relief he filed below. A petition for review may not present issues not first
presented to the trial court. State v. Ramirez, 126 Ariz. 464, 467, 616 P.2d 924,
927 (App. 1980); State v. Wagstaff, 161 Ariz. 66, 71, 775 P.2d 1130, 1135 (App.
1988); State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991); Ariz.
R. Crim. P. 32.9(c)(1)(ii).




                                       2
              STATE v. TORREZ-RIVERA
                 Decision of the Court

¶6   We grant review and deny relief.




                       :ama




                           3